Citation Nr: 1244312	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and dysthemia, including as secondary to service-connected organic brain disease (claimed as Alzheimer's disease).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from September 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA and private treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes depressive disorder, adjustment disorder, and dysthemia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Although the RO declined to reopen service connection for an acquired psychiatric disorder in the March 2006 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In November 2007, the Veteran provided testimony at a travel Board hearing at the RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The claim at issue was previously remanded by the Board in May 2010 for further evidentiary development of requesting outstanding VA treatment records and obtaining a medical examination and nexus opinion for organic brain disease.  While the matter was in remand status, the claim of entitlement to service connection for organic brain disease was granted in a December 2011 rating decision.  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, that matter is not in appellate status.  Grantham v. Brown, 114 F.3d. 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The matter of entitlement to service connection for an acquired psychiatric disorder, based on de novo review, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The issue of entitlement to special monthly compensation (SMC) for organic brain disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  A final December 2001 RO decision denied service connection for an acquired psychiatric disorder, finding no evidence of a mental disorder in service and no relationship between the claimed acquired psychiatric disorder and service. 

2.  The evidence associated with the claims file subsequent to the December 2001 RO decision regarding the claim for service connection for an acquired psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 RO decision that denied service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2012).

2.  New and material evidence having been received, service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a December 2001 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran was properly notified of the December 2001 rating decision, did not appeal, nor was any evidence received within one year of the notification which would warrant the claim remaining open, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Acquired Psychiatric Disorder

The evidence of record at the time of the December 2001 RO decision included statements from the Veteran and the Veteran's service treatment records.  In a February 2000 VA treatment record, the Veteran reported symptoms of depression only for the last two months, that coincided with medication taken to treat hypertension; the VA examiner diagnosed the Veteran with depression secondary to medical conditions.  In a March 2000 VA treatment record, the Veteran reported being depressed and was given an Axis I diagnosis of major depression, rule out substance-induced depression.  In a subsequent March 2000 VA treatment record, the Veteran was given an Axis I diagnosis of major depression.  In an August 2000 VA treatment record, the VA examiner reported severe psychological problems involving depression, anxiety, and disturbed cognitive processes.  In a 
December 2001 statement, the Veteran wrote that he was treated for mental health problems in service and that since separating from service he has been unable to work due to depression.  

In the December 2001 RO decision, the RO denied service connection for acquired psychiatric disorder, finding a lack of evidence of a mental disorder noted at the service separation examination and finding a lack of competent evidence showing that the Veteran's current acquired psychiatric disorder was related to any disease or injury incurred in service.  

The Board notes that in an October 2005 statement, the Veteran articulated a new theory of entitlement to service connection for an acquired psychiatric disorder, in essence alleging that the acquired psychiatric disorder may be due to or aggravated by service-connected organic brain disease.  This theory of entitlement was not previously considered by VA adjudicators.  But in this regard, it is noted that, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  Thus, the Veteran's new theory of secondary service connection is not a basis for reopening his claim of entitlement to service connection for acquired psychiatric disorder.  A separate theory of entitlement (as opposed to a separate diagnosis) is not a new claim, and must be addressed as part of the current claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  The Board must therefore proceed to analyze whether new and material evidence has been submitted since the final December 2001 decision.

Briefly reviewing the evidence received since the December 2001 RO decision, in May 2002, the Veteran submitted a statement from a fellow service-member stating that the Veteran was hurt when boxing in service.  In a June 2003 VA psychological examination, the Veteran was given an Axis I diagnosis of depressive disorder NOS and cognitive disorder NOS, and the VA examiner opined that the Veteran's depression was likely related to a traumatic brain injury (TBI) from boxing in service.  

In a February 2004 VA treatment record, the Veteran reported a long history of memory and concentration problems since 1975.  In an August 2004 private psychological examination, the Veteran was given an Axis I diagnosis of dementia, attributed to a remote history of repeated head traumas, and adjustment disorder with physical complaints and depressed mood.  In an August 2004 Social Security Administration (SSA) determination, the Veteran was determined to be disabled and unable to work, as of March 2004, due to an organic mental disorder.  In a December 2004 VA treatment record, the Veteran reported being treated for depression.  In a June 2005 VA treatment record, the Veteran reported a history of depression and memory problems.  

During the November 2007 Board personal hearing, the Veteran testified that he suffered repeated blows to the head as a boxer in service and that he has experienced symptoms of memory loss and depression since service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  In a September 2008 VA treatment record, the Veteran reported history of head trauma from boxing and past history of depression and anxiety.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the February 2004, June 2005, and September 2008 statements and 
November 2007 Board hearing testimony indicate that the Veteran experienced repeated blows to the head as a boxer in service and has experienced acquired psychiatric disorder symptoms since service.  

Based on this additional evidence, the Board finds that the evidence received since the December 2001 RO decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder is new and material, as it relates to the unestablished fact of in-service injury or disease and nexus to service that are necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for an acquired psychiatric disorder must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen service connection for an acquired psychiatric disorder is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for an acquired psychiatric disorder.  


It does not appear the prior remand was fully complied with.  The Board instructed the AMC to obtain the Veteran's VA medical records for treatment between 1975 and 1999.  The AMC did make a request in May 2010, but, in response, only records for treatment since 1999 were again obtained, with no indication that records prior to 1999 did not exist or that searches were made of archived or retired records.  Although the AMC seemed to recognize this had not been done in the December 2011 supplemental statement of the case (SSOC) and memorandum from a Decision Review Officer, it appears this was still not done thereafter.

The December 2011 supplemental statement of the case (SSOC) and memorandum from a Decision Review Officer also noted that the Veteran had submitted a VA form 21-4142 authorizing VA to obtain his private treatment records to include those from neurologist Dr. Daniel A. Nieves-Quinones, but these records had not been requested.  It still appears that these records still have not been requested.  Accordingly, a remand is also necessary to obtain the Veteran's private medical records.  

Finally, the Board concludes, having reopened the claim, that the Veteran should be given an additional VA medical examination to determine the nature and etiology of any current psychiatric disability.  He has submitted lay statements from fellow service members that reported the Veteran suffered repeated blows to the head as a boxer in service.  In a June 2003 VA psychological examination, the Veteran was given an Axis I diagnosis of depressive disorder NOS and cognitive disorder NOS.  The VA examiner opined that the Veteran's depression was likely related to a TBI from boxing in service; however, the VA examiner did not provide a basis or rationale for this opinion.  Because the examiner provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  As the June 2003 VA examiner did not provide a rationale for the opinion, the Board finds that another examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has also contended that his acquired psychiatric disorder may be due to or aggravated by service-connected organic brain disease.  The Board notes that there is no adequate VA or private medical report of record with an etiology opinion specifically addressing the question of the relationship of current acquired psychiatric disorder to the service-connected organic brain disease.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In a February 2000 VA treatment record, the VA examiner diagnosed the Veteran with depression secondary to medical conditions.  In an October 2005 statement, the Veteran wrote that his depression was secondary to his dementia and Alzheimer's disease.  The Board also notes that the VA has issued a proposed rule which would create a presumption for secondary service connection for depression for veterans who have a service-connected TBI when depression manifests within 3 years of moderate or severe TBI, or within 12 months of mild TBI.  See 77 Fed. Reg. 73366-69 (December 10, 2012).  While this proposed rule is not yet final or binding, the Board notes it is based upon studies from the National Academy of Sciences, Institute of Medicine, whose studies "supported an association between mild, moderate, or severe TBI and major depression within the first twelve months after the injury" and also found that "[m]oderate or severe TBI appears to cause an elevated risk for depression (up to 50% in some research) for at least the first 
3 years."  Id. at 73367.  

Medical article or treatise evidence can provide important support when combined with an opinion of a medical professional.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with a doctor's statements was 'adequate to meet the threshold test of plausibility ').  An attempt, however, to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).

Based upon the lay and medical evidence of record, the Board finds that an opinion is needed regarding whether the Veteran's acquired psychiatric disorder was incurred in or aggravated by service or is proximately due to or aggravated by service-connected organic brain disease.  See McLendon; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. 
§ 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment records (a) from the VAMC in Orlando from 1975 to 1999, and (b) from the VAMC in Miami from 1975 to 1999.  The claims folder should document the efforts made to obtain these records along with any negative responses, and the VA facilities must include a search of archived or retired records.  If the records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or that he identify the possible location of such records.

2. The RO/AMC should make an attempt to obtain the Veteran's identified private treatment records, specifically from Dr. Daniel A. Nieves-Quinones.  The RO should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If the RO is unable to obtain any private medical records, tell the Veteran and his representative of the negative results, so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(c) (2012).

3.  Only after obtaining the above-referenced VA and private treatment records - or determining that further efforts to obtain them would be futile - then the RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis or diagnoses corresponding to the claimed psychiatric disorders.

The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, for all psychiatric diagnoses, the VA examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed psychiatric disorders are etiologically related to the period of active service, including repeated blows to the head as a boxer in service?

b.  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed psychiatric disorders are caused or aggravated (that is, permanently worsened in severity) by the Veteran's service-connected organic brain disease?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

4.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the reopened issue of service connection for an acquired psychiatric disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


